 



Exhibit 10.32
RECOMMENDATIONS
It is recommended that effective January 1, 2005, the Speedway SuperAmerica LLC
Excess Benefit Plan be amended to provide that, in the event a participant
separates from service during the 2005 calendar year, the participant’s 2005
benefit accruals will be automatically canceled and distributed in a lump sum on
or prior to December 31, 2005.
It is further recommended that effective January 1, 2006, the Speedway
SuperAmerica LLC Excess Benefit Plan be amended to provide that:

  •   In the event a participant has not made a distribution election, his or
her Excess Retail Sub-Plan Benefit will be distributed as a lump sum; and     •
  Participants must commence their Excess Retail Sub-Plan Benefits following
separation from service (in accordance with the distribution rules approved by
the Plan Administrator) regardless of whether they have commenced benefits under
the qualified Retail Sub-Plan.

Reviewed:

         
 
       
 
       
Law
  Date    
 
       
 
       
Tax
  Date    
 
       
Approved:
       
 
       
     /s/ Larry Echelberger                                              
                                           
       
 
       
Senior Vice President
  Date    

